5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 4 is objected to because of the following informalities:  There is a period in the middle.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the opened ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the sealing parts" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the friction-stir-welding" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the turning channels" in line.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 3 recites “…sealing parts is provided at a suitable depth…” Examiner is unable to ascertain, in light of the specification, what is considered a suitable depth.
	Claim 5 recites “…multiple sealing slots…are located circumferentially…that corresponds to the shape…number of layers of water-cooling channels’ design respectively.” This limitation is indefinite as it is unclear what is the “number of layers of water-cooling channels’ design” and how the sealing slots relate to this. 
	Claim 4 is thus rejected for its dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 206602437U) in view of Hori et al. (US 2015/0273637 A1) hereinafter Hori.
	Regarding claim 1, Liu teaches a welding method for sealing a cooling-water channel of an electric-machine housing ([0002], [0009]), wherein the method comprises the steps of:
	1) seal the opened ends of the cooling-water channel (2) using the sealing parts (3) to form an S-shaped sealed cooling water channel inside the electric-machine housing (1) (Fig 1-2; [0007]-[0008]); and
	2) weld each of the sealing parts (3) and the electric-machine-housing (1) together by using the friction-welding (Fig 1-2; [0016]). 
	Liu does not explicitly disclose the friction welding is friction stir welding.
	Hori teaches a method for manufacturing a heat exchanger (Title; Abstract) and further teaches a sealing part (5) is friction stir welded onto the housing (2) (Fig 6A; [0059]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Liu such that friction stir welding is done to weld the sealing part to the housing as taught by Hori to improve air tightness and water tightness between the joined members (see Hori, [0006]).
	Regarding claim 2, Liu further teaches in the step 1), sealing-part slots (4) at the ends of the electric-machine housing (1) in a circumferential direction, wherein the sealing-part slots (4) are located outside the turning channels (5), and the sealing parts (3) are placed inside the sealing-part slots (Fig 1-2; [0008], [0016]). 
Regarding claim 3, Liu further teaches a pilot (4) for supporting the sealing parts (3) is provided at a suitable depth to create the turning channel (5) on the electric-machine housing (1) (Fig 1-2; [0008], [0016]).
	Regarding claim 4, Liu further teaches sealing-part slots (4) on the electric-machine housing (1) can be machined out to place the sealing parts (3), wherein the sealing parts (3) that are placed inside mentioned sealing-part slots (4) are called sealing end rings, and the sealing end rings are welded with the electric-machine housing (1) to create the turning channels (5) (Fig 1-2; [0008]-[0009], [0016]).
	Regarding claim 5, Liu further teaches multiple sealing slots (4), where each sealing slot (4) is an independent slot of any shape, are located circumferentially on one layer on the electric-machine housing ends that corresponds to the shape, number of layer of water-cooling channels’ design respectively, and the sealing part (3) that is placed inside these mentioned sealing slots are called sealing end blocks (Fig 1-2; [0008], [0016]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/CHRISTINE BERSABAL/Examiner, Art Unit 3726     

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726